The defendant was tried at an adjourned term of the law and equity court of Morgan county, and convicted of the offense of selling spirituous, vinous, and malt liquors contrary to law, and from said judgment of conviction he appeals. On the trial of the case, by motion and otherwise, the regularity of the adjourned term of the court was raised.
But the recent cases of Ogles v. State, *Page 29 15 Ala. App. 111, 72 So. 598, Ex parte Brown, 15 Ala. App. 210,72 So. 772, and White v. State, 15 Ala. App. 197,72 So. 771, in effect dispose of defendant's objections and questions presented on this appeal with reference to the organization of the court and the regularity of the indictment contrary to the defendant's contentions.
The court did not commit error in its rulings on the evidence. Kate Doss was not on trial; and, so far as the record shows, was not interested in the outcome of the case. Du Bose v. State, 148 Ala. 560, 42 So. 862. And, besides, the witnesses Robinson and Singleton were not on trial.
The letter set out on pages 17 and 18 of the transcript having been given to one of the witnesses by the defendant, it was competent evidence in the case, and the jury had a right to see and consider it. Smith v. State, 183 Ala. 10, 62 So. 864.
We find no error in the record. The judgment of the lower court is affirmed.
Affirmed.
                          On Rehearing.
The application for rehearing is overruled on authority of Code, § 7623, and Harkey v. State, 13 Ala. App. 201,68 So. 698.
Application overruled.